Citation Nr: 0508684	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a low back disability, 
claimed to be the result of lumbar punctures performed at 
Department of Veterans Affairs facilities in 1989 and 1990.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the RO in San Diego, 
California, which in pertinent part, denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
low back disability, claimed as the result of lumbar 
punctures performed by VA.

In April 2004, the Board remanded the veteran's claim to the 
RO for further evidentiary development. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran did not incur any additional low back 
disability as the proximate result of VA treatment in 1989 or 
1990. 


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional low back disability resulting from VA medical 
care performed in 1989 and 1990 is not established.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 2002 statement of the case, the October 2004 
supplemental statement of the case and April 2004 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claim on 
appeal.

In particular, the Board notes evidence development letters 
dated in April 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim on 
appeal.  In this letter, the veteran was advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran along with his representative 
have been given the opportunity to submit written argument.  
Additionally, in a statement from the veteran, received by 
the RO in May 2004, he indicated that he had no additional 
evidence to submit.  

As required by the VCAA, he was afforded a VA examination.

Analysis

The veteran's claim was received in February 1999.  For 
claims received after October 1, 1997, compensation shall be 
awarded for a qualifying additional disability of a veteran 
in the same manner as if such disability were service-
connected.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(a).  In 
order to constitute qualifying additional disability, first, 
the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 
3.358(c)(4).  Second, the disability must be caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran by VA, and the proximate cause of the 
disability was a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1)(ii).  In addition, the evidence must 
show actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The record shows that the veteran was admitted to the VAMC in 
October 1989 and again in January 1990, primarily for 
treatment of recurrent meningitis.  During these 
hospitalizations he underwent numerous spinal taps which 
showed clear signs of viral meningitis.  The records 
specifically indicate that he underwent one spinal tap in 
1989, and approximately 5 spinal taps in 1990.  Included with 
the veteran's claims folder are two consent forms, one signed 
in October 1989 and one signed in January 1990, which 
authorized VA physicians to insert a needle into the 
veteran's back and obtain fluid from around the spinal cord.

The veteran asserted in his February 1999 claim that due to 
the numerous spinal taps, he gradually developed low back 
pain.  

The hospital summaries from the veteran's 1989 and 1990 
admissions disclose no problems or errors in the 
administration of the spinal tabs.  Furthermore, there is no 
suggestion of any negligence or carelessness in the use of 
the needle required to administer the spinal taps.  

A March 1999 VA medical opinion stated that generally 
speaking, it was plausible that a patient who experienced 
frequent spinal taps could have some nerve damage, or muscle 
or bony damage.  However, the examiner concluded that the 
veteran's spinal taps did not contribute to any present 
complaints of back pain.  He based his conclusion on the fact 
that the veteran's back pain was very sporadic and rare in 
the past, and it had become more severe in the present.  If 
the spinal taps had caused the back pain, it would have been 
most severe shortly after the taps, which was the opposite of 
the veteran's history.  He noted that the veteran's claims 
folder and chart were reviewed.

In November 1999, the same VA examiner had an opportunity to 
again examine the veteran and review his claims folder and 
chart.  He noted multiple spinal taps in 1989 and 1990 and 
found that it was probable that the veteran's back pain could 
be caused by spinal taps as a result of ligamentous injury or 
muscle injury, but he concluded that the back pain should 
have been more severe at the time of the spinal taps, as 
opposed to the current exacerbation.  He confirmed his prior 
opinion from the March 1999 VA examination report.  

Radiology studies made in March and November 1999, in 
conjunction with the examinations were interpreted as showing 
mild straightening of the lumbar lordosis, and mild or slight 
impressions along the lumbar vertebrae of questionable 
significance.  There was no suspicion of degenerative disc 
disease, spondylolysis, or spondylolisthesis.

The Board notes that a private medical examination completed 
in July 2003 reflects that the veteran presented with 
complaints of intermittent low back pain.  He informed the 
doctor that the low back pain was a result of a series of 
lumbar punctures and he denied a history of heavy labor or 
trauma.  He specifically reported several lumbar punctures in 
1969, three lumbar punctures in 1980, and fifteen lumbar 
punctures in 1989.  

The private doctor opined that the history of multiple lumbar 
punctures raised a possible correlation between the present 
complaints of low back pain and the previous trauma of 
several lumbar punctures.  Apparently unaware of the earlier 
VA examinations and studies, he recommended orthopedic 
examination and a magnetic resonance imaging study.

During the veteran's July 2003 hearing before the undersigned 
at the RO, he testified that he talked to the examiners at 
the VA hospital in LaJolla, California, in 1990 and they 
informed him that his back pain was a result of his previous 
spinal taps.  The Board notes that, "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In accordance 
with Robinette he was advised at the hearing to obtain 
statements from the doctors who had provided this opinion.

While both the private and VA examiners recognized the 
possibility that spinal taps could lead to back pain, the 
private examiner did not provide a definitive opinion in this 
regard, and the VA examiner ultimately concluded that such a 
relationship was unlikely.

The VA examiner's opinion carries more weight than the 
private opinion because, because unlike the private opinion, 
it was the product of a review of the relevant records.   The 
VA examiner provided a specific rationale for the opinion 
against the veteran's claim, and there is no evidence 
rebutting that rationale.

Accordingly, the Board finds that the evidence weighs against 
a finding that a current back disability is related to the 
spinal taps performed in 1989 and 1990.

Even if it could be found that a current back disability 
resulted from the spinal taps, there is no evidence that the 
disability is the result of fault, negligence, or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B).  

In conclusion, the Board finds that the evidence for and 
against the veteran's claim is not so evenly balanced as to 
require resolution of doubt in his favor.  38 U.S.C.A. § 
5107(b).  Although the veteran has low back pain, there is no 
evidence of fault on VA's part or that the result was not 
reasonably foreseeable.  Accordingly, the Board finds that 
compensation pursuant to 38 U.S.C.A. § 1151 is not 
established.  The appeal is denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a low back disability, claimed to be the 
result of lumbar punctures performed at Department of 
Veterans Affairs facilities in 1989 and 1990 is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


